Exhibit 10.1

EXECUTION COPY

PRIVILEGED AND CONFIDENTIAL

Chief Executive Officer Term Sheet

Set forth below are the key terms of the proposed arrangement concerning the
service of Executive (as defined below) with Stone Energy Corporation (the
“Company”). Until superseded by an executed definitive agreement, this term
sheet constitutes the entire agreement between the parties hereto and is
hereafter referred to as the “Agreement.” This Agreement will be effective upon
execution.

 

Name:

   James Trimble (“Executive”). Position/Duties:    Executive will serve as
interim Chief Executive Officer and interim President of the Company. Executive
will report directly to the board of directors of the Company (the “Board”).
Executive will serve as a member of the Board. Term:    Executive will be an
employee-at-will and the term of employment will commence on April 28, 2017 (the
“Start Date”) and end when terminated by either party upon 30 days advance
written notice or as otherwise provided in definitive agreements between the
parties. Annual Base Salary:    While employed under this Agreement, Executive’s
annual base salary will be $650,000 (“Base Salary”) and will be paid in cash in
accordance with the customary payroll practices of the Company. Annual Bonus:   

While employed under this Agreement, Executive will be eligible to receive an
annual bonus (the “Bonus”) with a target equal to 120% of Base Salary (the
“Target Bonus”) contingent upon the achievement of qualitative and quantitative
performance goals approved by the Board.

 

Executive’s Bonus for 2017 will be no less than the amount of his Target Bonus
prorated from the Start Date. In the event of a Corporate Change of the Company
or the termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason, Executive will be paid the prorated Target Bonus for
the period from the Start Date through December 31, 2017 in a lump sum following
termination subject to the execution and irrevocability of a release of claims.

 

Unless otherwise provided in definitive agreements between the parties, the
definitions of “Cause” and “Good Reason” and the form of release from the Stone
Energy Corporation Executive Severance Plan shall apply for purposes of this
Agreement and “Corporate Change” shall have the meaning given such term under
the Stone Energy Corporation 2017 Long-Term Incentive Plan.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

Benefits:

   While employed under this Agreement, Executive will be eligible to
participate in the Company’s employee benefit plans generally applicable to
senior executives of the Company as in effect from time to time and in
accordance with the terms and conditions set forth in such plans. The Company
will provide Executive with indemnification and directors and officers insurance
coverage to the fullest extent permitted by applicable law.

Restrictive

Covenants:

   Executive agrees that he is subject to a (i) 12-month post-termination
non-competition obligation relating to the business of the Company (ii) 12-month
post-termination non-solicitation obligation applying to employees, consultants,
customers and similar business relationships of the Company (iii) perpetual
confidentiality obligation and (iv) perpetual non-disparagement obligation.

Withholding:

   Payments due to Executive hereunder will be subject to withholding in
accordance with applicable tax laws or regulations.

Governing Law

   This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Louisiana, without regard to the rules thereof relating to
conflicts of law.

Definitive

Agreements:

   The parties agree to negotiate in good faith and to enter into definitive
agreements on terms consistent with this Agreement and in forms reasonably
acceptable to the parties, which will supersede this Agreement and any other
agreements between the Company and Executive.

 

2



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date set forth below.

 

STONE ENERGY CORPORATION By:  

/s/ Neal Goldman

Name:   Neal Goldman Title:   Chairman of the Board of Directors EXECUTIVE

/s/ James Trimble

Agreed as of April 27, 2017